1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3

4     PHAN TINH,                                        Case No. 2:19-cv-01741-RFB-EJY
5           Petitioner,
                                                        ORDER
6            v.
7
      JERRY HOWELL, et al.,
8
            Respondents.
9

10

11          Phan Tinh, who is incarcerated at Nevada’s Southern Desert Correctional Center
12   and who is the petitioner in this habeas corpus action, has submitted an application to
13   proceed in forma pauperis (ECF No. 1) and a petition for writ of habeas corpus pursuant
14   to 28 U.S.C. § 2241 (ECF No. 1-1).
15          In light of the information provided in the application to proceed in forma
16   pauperis, the Court finds that the petitioner is able to pay the $5 filing fee for this action.
17          IT IS THEREFORE ORDERED that the Petitioner’s application to proceed in
18   forma pauperis (ECF No. 1) is DENIED. Petitioner will have 30 days from the date of
19   this order to have the filing fee of five dollars ($5) sent to the Clerk of the Court. Failure
20   to comply with this order will result in dismissal without prejudice of this action.
21          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send the
22   petitioner two copies of this order. Petitioner must make the necessary arrangements to
23   have a copy of this order and the check sent to the Court to pay the filing fee.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    1
1          IT IS FURTHER ORDERED that the Clerk of the Court is directed to correct the

2    docket for this action to reflect that the respondent warden’s name is Jerry Howell.

3

4
           DATED this 18th day of October, 2019.
5

6

7                                                    RICHARD F. BOULWARE, II,
                                                     UNITED STATES DISTRICT JUDGE
8
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
